Citation Nr: 0523907	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  02-02 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
surgical scar, as residual of intermaxillary fixation for 
left ramus fracture.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel




INTRODUCTION

The veteran had active duty from August 1987 to October 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which, in pertinent part, granted service connection 
with a 10 percent rating for the surgical scar.  This issue 
was previously before the Board and was sent for additional 
development of the evidence in February 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has received medical evidence pertaining to the 
veteran's service-connected surgical scar.  This includes the 
report of a December 2003 VA examination and a photograph.  
The RO has not reviewed this new evidence, and the veteran 
has not waived preliminary review by the RO.

With the above in mind, the Board notes that the United 
States Court of Appeals for the Federal Circuit invalidated a 
VA regulation which allowed the Board to develop evidence.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a).  In view of the Federal 
Circuit's holding, preliminary review of the new evidence by 
the RO is necessary before the Board may proceed with 
appellate review.

The Board notes that the veteran's service-connected scar had 
been rated under hyphenated Diagnostic Codes 8207-7800 (for 
rating paralysis of the seventh cranial nerve and 
disfigurement of the head, face, or neck).  In Esteban v. 
Brown, 6 Vet. App. 259 (1994), the United States Court of 
Appeals for Veterans Claims interpreted the regulation 
concerning pyramiding of ratings, 38 C.F.R. § 4.14, in 
holding, essentially, that separate ratings are warranted 
where resulting disabilities from the same injury are not 
overlapping. The RO should consider whether the evidence of 
record warrants separate ratings for the scar residuals, 
based on disfigurement (or another scar-related symptom) and 
neurological impairment.  

Finally, while review of the file reveals that VA has taken 
reasonable efforts to assist the veteran in the development 
of his claim and to notify him of the information and 
evidence necessary to substantiate the claim, the RO should 
take this opportunity to ensure full technical compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (which, in part, addressed 
harmless error with regard to defects in timing of VCAA 
notice).


Accordingly, this matter is REMANDED to the RO for the 
following actions:

1. The RO should issue a VCAA letter (and 
follow-up with any necessary action) to 
ensure that all notification and 
assistance mandated by the VCAA are 
provided in accordance with 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; implementing regulations; and all 
interpretative Court decisions, 
specifically including those cited above.  
The appellant must be specifically 
advised of what is necessary to establish 
entitlement to the benefit(s) sought, and 
of his and VA's respective 
responsibilities in claims development.  
The appellant should be specifically 
notified of the laws involving claims for 
increased ratings, of the type of 
evidence he should submit to support that 
claim, and of the type of evidence VA 
will be responsible for obtaining, and of 
the fact that he should submit any 
additional evidence in his possession 
that may be pertinent to his claim.  The 
veteran should be given the appropriate 
time to reply.
 
2.  The RO should then review the claim 
in light of all evidence received since 
the last SOC in March 2002 
(specifically, the December 2003 VA 
examination report with photograph).  
The RO must consider whether separate 
ratings are warranted for separate 
disabilities.  See Esteban, supra.  If 
any benefit sought remains denied, the 
veteran and his representative (should 
he obtain one) should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  The case 
should then be returned to the Board 
for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DENNIS F. CHIAPPETTA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


